Citation Nr: 9902889	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-00 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
history of lumbosacral strain.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from February 1968 to March 
1970.

This matter came before the Board of Veterans Appeals 
(Board) on appeal from a decision of August 1995 by the 
Department of Veterans Affairs (VA) Louisville, Kentucky 
Regional Office (RO).  The Board remanded the case for 
additional development of evidence in January 1998.  The case 
is now ready for appellate review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO made a mistake by assigning 
only a noncompensable rating for his history of lumbosacral 
strain.  He asserts that the disorder is totally disabling.

The veteran also contends that he is entitled to a total 
disability rating based on individual unemployability.  He 
asserts that his service-connected disabilities, particularly 
his back strain, prevent him from working.  He also states 
that he was found to be disabled by the Social Security 
Administration.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claim for an increased (compensable) 
rating for a history of lumbosacral strain, and against the 
claim for a total disability rating based on individual 
unemployability due to service-connected disabilities.


FINDINGS OF FACT

1.  All evidence necessary for resolution of the issues on 
appeal has been obtained.

2.  The veterans service-connected history of lumbosacral 
strain is not productive of any disability.

3.  The veterans service-connected disabilities are otitis 
media, rated as 10 percent disabling; and a history of a 
lumbosacral strain, rated as noncompensably disabling. 

4.  The veteran has completed a high school education, and 
has some additional training in business management.  

5.  The veteran has occupational experience as a coal miner 
and as a general laborer.

6.  The veterans service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
history of lumbosacral strain are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 (1998).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 3.341, 4.14, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Veterans 
Appeals (Court) has held that a mere allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veterans claim for an 
increased rating is well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the veterans service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  He has declined the opportunity to have a 
personal hearing.  The Board does not know of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

I.  Entitlement To An Increased (Compensable)
 Rating For Lumbosacral Strain.

The Board has considered the full history of the veterans 
service-connected lumbosacral strain.  The veterans service 
medical records show that the veteran was seen at an 
emergency room in January 1969 with complaints of pain in the 
back.  He said that his toes on the left foot were numb, and 
that his left leg had pain.  He said that in the previous 
month he had been lifting a tent and hurt his back.  It was 
stated by the treating physician that this was considered to 
be routine, and the veteran was told to go to the dispensary 
on Monday.  A service medical record dated three days later 
shows that the veteran had a history of spraining his back 
three weeks earlier while lifting a tent.  He said that since 
then he had back pain, left hip pain, left knee pain and numb 
toes.  On examination, the back was straight with what felt 
like a step off at L5-S1.  The veteran also had pain in that 
area.  There was no muscle spasm.  There was pain over the 
left sciatic notch as it emerged from under the gluteus.  
Knee jerks were not elicited on either side.  The left ankle 
jerk was present, but definitely less that the right.  While 
sitting on the table, extension of the knee to 45 degrees 
caused radiating pain.  There were no sphincter problems.  
The impression was L5-S1 HNP or spondylolisthesis.  He was 
referred to have an x-ray and to go to the orthopedic clinic.

A consultation sheet from the service orthopedic clinic shows 
that examination revealed that the veteran had a full range 
of motion of the back with some pain on flexion.  Straight 
leg raising was equivocal.  Lasegue was negative.  
Neurological examination was negative except there was 
decreased dorsiflexion of the left great toe.  There was 
tenderness over the supra-trochanter area rather than the 
sciatic nerve.  An x-ray was negative.  The diagnosis was 
strain left gluteal area.  The veteran was placed on a 
temporary restricted duty profile, was to have physical 
therapy with heat, was prescribed Darvon, and was told to 
return as necessary for symptomatic care.  

The veterans subsequent service medical records do not 
contain any indication that he received any further treatment 
for his back strain.  The report of a medical history given 
by the veteran in February 1970 for the purpose of his 
separation from service shows that he checked a box 
indicating that he had a history of back trouble.  On the 
reverse side of the medical history form, it was noted that 
the veteran had sustained a back injury in 1968 which had 
resulted in a strain.  The report of a medical examination 
conducted in February 1970 for the purpose of his separation 
from service shows that clinical evaluation of the spine was 
normal.  

The veteran did not apply for disability compensation for a 
back disorder until June 1979.  In connection with his claim, 
the veteran was afforded a disability evaluation examination 
by the VA in August 1979.  The report shows that the veteran 
gave a history of being involved in a car accident in October 
1975 in which he jumped from a truck as it drove over an 
embankment.  Following that incident he had a lumbar 
laminectomy in March 1976.  In January 1977, he again hurt 
his back when he was pushing and lifting at work.  He said 
that he had pain in the lower part of his back which was 
aggravated by sitting and standing.  Following examination, 
the pertinent diagnosis was status postoperative lumbar 
laminectomy with residuals as noted above.  Subsequently, in 
a rating decision of September 1979, the RO granted service 
connection for a lumbosacral strain by history.  The RO 
assigned a noncompensable rating for the disorder.  In the 
decision the RO noted that a back strain was diagnosed in 
service, but concluded that there was no etiological 
relationship between the subsequent laminectomy after 
discharge and the lumbosacral strain in service. 

In March 1995, the veteran requested an increased rating for 
his back disorder.  He stated that he was receiving 100 
percent disability benefits from the Social Security 
Administration for a back condition.  The RO denied the claim 
for an increased rating in a decision of August 1995, and the 
veteran perfected this appeal.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (1998), a noncompensable rating is warranted where 
a lumbosacral strain is productive of slight subjective 
symptoms only.  A 10 percent disability rating may be 
assigned where there is characteristic pain on motion.  A 20 
percent rating is warranted where there is muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  A 40 percent rating is 
warranted if the lumbosacral strain is severe with listing of 
the whole spine to the opposite side, a positive Goldthwaits 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritis changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

Alternatively, under Diagnostic Code 5293, a noncompensable 
rating is warranted for intervertebral disc syndrome which is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome which is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome which is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

Diagnostic Code 5292 provides that a 10 percent rating is 
warranted for limitation of motion of the lumbar spine which 
is slight in degree.  A 20 percent rating is warranted for 
moderate limitation of motion.  A 40 percent rating is 
warranted if the limitation of motion is severe.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1998).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1998).  It is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 
38 C.F.R. § 4.59 (1998).

The evidence pertaining the veterans current medical status 
includes VA medical treatment records dated from 1994 and 
later which show that the veteran was prescribed medication 
for treatment of back pain.  For example, a VA treatment 
record dated in April 1995 shows that the veteran reported 
having back pain with radiation to the right foot.  The 
impression was post lumbar laminectomy syndrome.  He was 
advised to continue his medications.

The report of a spine examination conducted by the VA in May 
1995 shows that the veteran had a history of having 
lumbosacral surgery in the mid-1970s for a herniated nucleus 
pulposus.  The veteran stated, however, that the surgery had 
not helped and that he had pain in his low back all of the 
time.  He also had complaints of pain in the low back 
radiating into the right lower extremity and great toe.  He 
had extension of the left toe.  He had pain in the 
lumbosacral area.  

On examination, the veteran had a rather antalgic gait.  
There was hyperextension at the lumbosacral area, chronically 
with ambulation.  Straight leg raising was positive at 50 
degrees.  He had no spasm with march maneuver.  Deep tendon 
reflexes were 2/4 and diffuse other than the ankle jerk which 
was absent, bilaterally.  He was able to heel and toe walk, 
squat, and arise without complaint.  Forward flexion of the 
lumbar spine was to 30 degrees.  Backward extension was to 10 
degrees.  Left lateral flexion was to 15 degrees.  Right 
lateral flexion was also to 15 degrees.  Rotation was to 20 
degrees to both the right and the left.  There was evidence 
of pain at all ranges of motion.  The diagnoses were (1) post 
laminectomy times two for a herniated nucleus pulposus 
disease; and (2) failed back syndrome.  An x-ray of the spine 
was interpreted as showing mild narrowing of the disk space 
at L5-S1.  Increased sclerosis was also seen.  

The report of a general medical examination conducted by the 
VA in June 1996 shows that the veteran gave a history of 
having a chronic low back strain with pain.  Following 
examination, the pertinent diagnosis was recurrent and 
chronic lumbosacral strain.  

The evidence also includes private medical treatment records 
dated in 1996 which reflect treatment for complaints of back 
pain.  For example, a record dated in February 1996 shows 
that the veteran was in an auto accident a week earlier and 
had multiple injuries to his neck back, chest, knee and 
ankle.  He had sustained four broken ribs.  On examination, 
there was tenderness over the dorsolumbar paravertebral 
muscles and in the lumbosacral area.  Straight leg raising 
elicited pain.  The pertinent impression was cervical and 
dorsolumbar strain. 

The veteran was afforded another VA spine examination in 
March 1997.  The report shows that the examiner reviewed the 
veterans claims file.  The veterans history reportedly 
included a lumbar spine injury in 1969 when he fell out of 
his top bunk and had to go to sick call.  It was also stated 
that the veteran had an auto accident in 1976 and reportedly 
injured two disks.  A computerized tomography scan and 
myelogram in 1976 showed ruptured disks.  The veteran also 
reportedly had several reinjuries of the low back, one in 
1971 and one in 1973.  These were described as workers 
compensation related injuries.  The veteran had surgery on 
the lumbar spine in 1978.  He had continued to have back pain 
and stiffness, and left leg numbness since then.  

On examination the veteran walked with a slightly stooped 
forward posture.  The musculature of the back appeared 
normal.  Forward flexion was to 60 degrees, backward 
extension was to 10 degrees, right and left lateral flexion 
were each to 10 degrees, and right and left rotation were 
each to 20 degrees.  There was pain on the ranges of motion, 
and the veteran had a positive left straight leg raise.  X-
rays showed a degenerative disk at L5/S1.  The assessment was 
degenerative disk disease of the lumbar spine with radicular 
symptoms of the left lower extremities requiring lumbar 
surgery in the past.  

Significantly, the examiner stated that in his opinion all of 
the veterans lower back pain and paresthesia of the left 
lower leg should be attributed to his multiple injuries 
during his lifetime including his work related injuries as 
well as his car accident injury.  He further stated that he 
did not see how the veterans current lumbar back condition 
could be connected to a lumbar strain in 1969 when he merely 
fell out of the top bunk of a bed at that time.  He stated 
that it appeared that the veterans most significant injury 
had been in 1976, and that this was probably the injury that 
caused the herniated disk.  

In January 1998, the Board reviewed the claims file and 
determined that additional developed men of evidence was 
required as the VA opinion in March 1997 may have been based 
on a misunderstanding of the facts regarding the veterans 
inservice injury.  The Board also noted that the records from 
the veterans post-service injuries had not been obtained.  
Therefore, the Board remanded the case to obtain all 
available post-service medical treatment records, to obtain 
records from the Social Security Administration, and to 
afford the veteran another VA examination for the purpose of 
obtaining an opinion to differentiate between disability 
attributable to the veterans service-connected disability 
and his nonservice-connected post service injuries.  

The Board notes that numerous additional pieces of medical 
evidence were obtained as a result of the remand, and this 
evidence uniformly demonstrates that the veterans current 
back problems are due to post-service injuries rather than 
due to his service-connected lumbosacral strain.  Numerous 
private medical treatment records dating from the mid 1970s 
show that when providing a history of his back problems the 
veteran consistently related them to an injury in 1975 when 
he jumped out of a vehicle and another subsequent injury when 
he was working as a coal miner.  For example, a record from 
T. L. Wright, M.D., dated in October 1981 shows that the 
veteran stated that he was first injured when involved in 
an automobile accident in 1975.  The records do not contain 
any mention of the veterans period of service or the 
lumbosacral strain which occurred in service.  

Similarly, records pertaining to a claim for Social Security 
Administration benefits and a claim for workers compensation 
benefits also show that the veterans current back problems 
are due to the post service injuries.  For example, a 
Workmans Compensation Board opinion and award dated in March 
1980 included findings that the veteran injured his back 
during the course of his employment at a coal mine in January 
1977, and that the veteran had a previous back injury in 
October 1975 due to an auto accident.  The opinion mentioned 
that the veteran had two years of military service when 
summarizing his occupational experience, but there was no 
finding relating the veterans back problems to service.

Finally, another VA opinion was obtained and this opinion 
also weighs  against the veterans claim.  The report of a 
spine examination conducted by the VA in July 1998 shows that 
the examiner concluded that the veterans current problems 
appear to have arisen following his discharge and may be 
related to the low back injury he states he sustained while 
working in a coal mine.  

Although the veteran reported that he had been treated for 
back problems after service but prior to the injury in 1975 
or 1976, the RO was unable to find any records pertaining to 
such treatment.  For example, the veteran stated in an 
authorization for release of information form dated in March 
1998 that he had been treated for back problems shortly after 
service in 1971 while working for a packing company.  That 
company, however, indicated that they had no records 
pertaining to the veteran.  The Board notes that the evidence 
of record does include a hospital treatment record dated in 
March 1974, however, that record reflects treatment for an 
injury to the thoracic spine rather than to the lumbar spine.  

After considering all of the evidence of records, the Board 
finds that service-connected history of a lumbosacral strain 
is not currently productive of disability.  The evidence 
reflects that the veterans current back problems are due 
instead to the nonservice-connected injuries which occurred 
after service.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation is to be avoided.  See 38 C.F.R. 
§ 4.14 (1998).   Accordingly, the Board concludes that the 
criteria for a compensable disability rating for a 
lumbosacral strain are not met.

II.  Entitlement To A Total Disability Rating Based On 
Individual
  Unemployability Due To Service-Connected Disabilities.

As noted above, service-connected disabilities are rated 
based primarily upon the average impairment in earning 
capacity.  Total disability is considered to exist when there 
is any impairment which is sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (1998).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
(Schedule) prescribes a 100 percent evaluation.  38 C.F.R. § 
3.340(a)(2) (1998).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 (1998) are met.  Id.  
Pursuant to 38 C.F.R. § 4.16(a), a total disability rating 
for compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  In such an instance, if 
there is only one such disability, it must be rated at 60 
percent or more; if there are two or more disabilities, at 
least one disability must be rated at 40 percent or more, and 
sufficient additional disability must bring the combined 
rating to 70 percent or more.  Id. Individual unemployability 
must be determined without regard to any nonservice-connected 
disabilities or the veteran's advancing age.  38 C.F.R. § 
3.341(a); see 38 C.F.R. § 4.19 (1998) (stating that age may 
not be a factor in evaluating service-connected disability or 
unemployability).  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a) (1998).

The Board notes initially that the veterans service 
connected disabilities are otitis media, rated as 10 percent 
disabling; and a history of a lumbosacral strain, rated as 
noncompensably disabling.  The combined evaluation is only 10 
percent.  See 38 C.F.R. § 4.25 (1998).  Thus, his combined 
service-connected rating does not meet the percentage 
criteria of 38 C.F.R. § 4.16(a) (1998).  

For veterans who fail to meet the percentage standards noted 
above, but who are unemployable by reason of service-
connected disabilities, the case may be referred to the 
Director of the Compensation and Pension Service for 
extraschedular consideration.  See 38 C.F.R. § 4.16(b) 
(1998).  The Board notes, however, that there is no evidence 
that the service-connected disabilities render the veteran 
unable to work.  The veterans claim for increased 
compensation based on unemployability which he submitted in 
March 1996 shows that his previous employment was as a coal 
miner.  He had also worked as a general laborer.  He reported 
that he became too disabled to work in 1977, and he indicated 
that he expected to receive or was receiving disability 
retirement benefits and workers compensation benefits.  He 
also indicated that he had completed a high school education 
and had additional training in business management.

Although the veteran has presented evidence from the Social 
Security Administration which shows that he is disabled, 
those records also reflect that his impairment is due to 
post-service back injuries rather than due to the service-
connected disabilities.

The Board finds that the evidence of record shows that the 
veteran's service-connected disabilities in and of themselves 
are not of such nature and severity as to prevent him from 
securing or following all types of substantially gainful 
employment.  The record reflects that the veterans service-
connected disabilities have not prevented the veteran from 
being gainfully employed.  The Board also notes that the 
veteran had not presented any medical or professional opinion 
showing that his service-connected disabilities alone prevent 
him from working.  Based on the foregoing, the Board finds 
that the veterans service-connected disabilities do not 
preclude all forms of substantially gainful employment 
consistent with his educational background and occupational 
experience.  Accordingly, the Board concludes that the 
criteria for a total disability rating based on individual 
unemployability due to service-connected disorders are not 
met and referral for extraschedular consideration is not 
warranted.



ORDER

1.  An increased (compensable) rating for history of 
lumbosacral strain is denied.

2.  A total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
